



Exhibit 10.2


Execution Version
 
Transition, Separation and General Release Agreement
This Transition, Separation and General Release Agreement (this “Agreement”) is
made as of this 25th day of April, 2016 by and among ACCRETIVE HEALTH, INC. (the
“Company”) and Peter P. Csapo (“Executive,” and together with the Company, the
“Parties”).
WHEREAS:
Executive has been employed on an at-will basis by the Company under terms set
forth in that certain Offer Letter Agreement dated as of August , 2014 (the
“Employment Agreement,” attached hereto as Exhibit A);
It has been determined that Executive’s employment with the Company will
terminate, without Cause1, Capitalized terms not otherwise defined herein will
have the meaning ascribed to them in the Employment Agreement. subject to the
terms set forth herein;
Executive is entitled to certain rights and benefits and subject to certain
conditions and obligations set forth in the following agreements (the “Accretive
Agreements”), which agreements are hereby incorporated herein and made a part
hereof:
(1)
The Employment Agreement;

(2)
Accretive Health, Inc. Restricted Stock Award Agreement dated as of August 12,
2014 (Exhibit B);

(3)
Accretive Health, Inc. Nonstatutory Stock Option Award Agreement dated as of
August 12, 2014 (the 2014 Stock Option Agreement,” see Exhibit C); and

(4)
Accretive Health, Inc. Restricted Stock Award Agreement dated as of December 31,
2015 (the “2015 RSU Agreement,” see Exhibit D).

It is the intention of the Parties that the obligations set forth in the
Accretive Agreements be honored in all respects by the Parties, subject to any
modifications thereto set forth in this Agreement; and
The terms of Executive’s employment with the Company from the date hereof (the
“Transition Date”) through the Separation Date are being modified by agreement
of the Parties as set forth in this Agreement (the “Transition”);
It is the intention of the Parties to create a new at-will employment
relationship between one another, for a temporary period of time following the
Transition Date (the “Transition Period”), on the terms and conditions set forth
in this Agreement, and to facilitate the amicable and orderly termination of
their employment relationship and all other relationships (the “Separation”);
and
The Parties desire to enter into this Agreement in order to set forth the
definitive rights and obligations of the Parties during the Transition Period
and in connection with the Separation.
__________________
1Capitalized terms not otherwise defined herein will have the meaning ascribed
to them in the Employment Agreement.




1

--------------------------------------------------------------------------------










NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:
1.Acknowledgment of Separation. The Parties acknowledge and agree that the
Separation will be effective as of the date of Executive’s final day of
employment, as defined below (the “Separation Date”).
2.Resignation of Office. Effective as of the Transition Date, Executive will
voluntarily resign his position as Chief Financial Officer of the Company, and
from any and all other offices which he holds at the Company or any of the
Company’s subsidiaries or affiliates.
3.Executive’s Acknowledgment of Consideration. Executive specifically
acknowledges and agrees that certain of the obligations created and payments
made to him by the Company under this Agreement are promises and payments to
which he is not otherwise entitled under any law or contract.
4.Payments and Other Benefits Upon the Transition and After the Separation.
(a)Transition Period Services and Compensation. During the Transition Period, as
reasonably requested by the Company’s Chief Executive Officer or his designee,
Executive will advise the Company on various critical topics (the “Transition
Services”), which topics are expected to include (but are not be limited to)
those relating to Executive’s duties and responsibilities while employed by the
Company. Executive will not be required to devote his full time and attention to
the Transition Services, or to keep any regular office hours, and may utilize
non-work time during or after regular business hours for personal activities
(including his job search), subject to the Company’s reasonable requests for
Transition Services as set forth above. Executive will be provided ongoing
administrative support and services through the Transition Period commensurate
with his new advisory role. In exchange for this consideration, Executive hereby
waives his right to resign for “Good Reason” as such term is defined in the
Employment Agreement. During the Transition Period, although Executive may
identify himself to third parties by job titles (past and present), Executive
will not hold himself out to any third party as an authorized representative or
agent of the Company without the express written consent of the Chief Executive
Officer of the Company. During the Transition Period, Executive will receive his
full salary and other benefits in effect as of the date hereof. Except as set
forth in the Accretive Agreements, Executive will not be eligible for any bonus
or other incentive compensation, unless granted by the Company in its sole
discretion. Executive will remain subject to the Company’s travel and expense
reimbursement policies, as may be modified from time-to-time. The Transition
Period will end at close of business on May 13, 2016, or at such earlier date a
Party elects to terminate the relationship (the “Separation Date”). During the
Transition Period, Executive’s employment will be at-will, meaning that either
Party may terminate the relationship at any time, for any reason or no reason,
with or without notice; provided that if Executive during the Transition Period
resigns for any reason, he will not be entitled to further compensation or
Separation Benefits (as such term is defined below) from the Company; provided,
further, that if Executive dies or becomes disabled between the Transition Date
and the Separation Date, Executive (or his estate) shall be entitled to receive
the Separation Benefits (as such term is defined below).
(b)Payment of Accrued Benefits. In accordance with Section 9(a) of the
Employment Agreement, on the next regular payroll date following the Separation
Date or at such later date as contemplated by the Employment Agreement,
Executive will receive the Accrued Benefits (as such term is defined in the
Employment Agreement). These payments will be made regardless of whether
Executive signs this Agreement.


2

--------------------------------------------------------------------------------






(c)Continuing Indemnification of Executive. As a former officer of the Company,
Executive will remain entitled to any indemnification rights and benefits,
including but not limited to directors’ and officers’ liability insurance
coverage, provided from time to time to other officers and former officers of
the Company. Executive will also continue to be covered by his Indemnification
Agreement, attached as Exhibit F to the Employment Agreement, pursuant to its
terms.
(d)Separation Benefits. Beginning on or about the Separation Date, subject to
Executive’s (i) execution, delivery and effectuation of this Agreement to the
Company, (ii) execution, delivery and effectuation of the Reaffirmation
Agreement on or after the Separation Date, and (iii) continued compliance with
this Agreement (as modified by the Reaffirmation Agreement) and the Accretive
Agreements, Executive (his heirs or assigns) will be entitled to receive the
following separation benefits (the “Separation Benefits”). The payment or
provision of such Separation Benefits by the Company will not represent any
admission or concession by the Company that such benefits are owed to Executive
under any agreement or obligation that might be asserted by or on behalf of
Executive:
(i)Severance Pay and Benefits. In accordance with Section 9(b) of the Employment
Agreement, Executive will receive (A) an amount equal to twelve (12) times
Executive’s monthly base salary in effect as of the Transition Date, payable as
set forth in Section 9(b)(ii) of the Employment Agreement, and (B) the COBRA
benefits set forth in Section 9(b)(iii) of the Employment Agreement.
(ii)Restricted Stock Awards. In accordance with the 2015 RSU Agreement, (A)
six-hundred-seventy-six-thousand eight-hundred (676,800) restricted shares of
Company stock granted to Executive on December 31, 2015 will fully vest, and (B)
on a pro rata basis based on the Separation Date, thirty-seven-thousand
five-hundred (37,500) restricted shares that would have vested on August 12,
2016 will fully vest (which number of shares represent the pro rata amount of
the 50,000 shares that otherwise would have vested on August. 12, 2016). The
remainder of Executive’s unvested restricted shares will be forfeited.
(iii)Options. Pursuant to the 2014 Stock Option Agreement, on a pro-rata basis
based on the Separation Date, fifty-six-thousand two-hundred-fifty (56,250)
stock options that would have vested on August 12, 2016 will fully vest (which
number of shares represent the pro rata amount of the 75,000 options that
otherwise would have vested on August. 12, 2016). The remainder of Executive’s
options will be forfeited. All of Executive’s vested options will remain
exercisable for 90 days following the Separation Date.
(iv)Cash-Out Considerations. Following the Separation Date, the Company shall
have the right, but not the obligation, to repurchase up to 107,145 of the
shares of restricted stock that vested on the Separation Date pursuant to
Section 4(d)(ii) above (the “Shares”) on and after the first trading day
subsequent to six (6) months from the Separation Date (such date, the "First
Repurchase Date") (excluding any Shares sold by the Executive between the
Separation Date and the First Repurchase Date), at a price per share equal to
the fair market value of the Company's stock on the First Repurchase Date, as
determined pursuant to the terms of the Company's Amended and Restated 2010
Stock Incentive Plan (the “FMV Price”). Notwithstanding the foregoing, in the
event the FMV Price on the First Repurchase Date is less than $2.00, the
Company’s right of repurchase on the First Repurchase Date shall toll until the
FMV Price reaches or exceeds $2.00, and thereafter such repurchase right shall
exist until and unless the FMV Price falls below $2.00, at which time the
Company’s repurchase right shall once again toll until the FMV Price reaches or
exceeds $2.00. Further, on and after the first trading day subsequent to twelve
(12) months from the Separation Date (such date, the “Second Repurchase Date”),
the Company shall have the right, but not the obligation, to repurchase any
Shares that vested on the Separation Date pursuant to Section 4(d)(ii) then held
by Executive at the FMV Price on the Second Repurchase Date, provided that if
the FMV Price on the Second Repurchase Date is less than $2.00, the Company’s
right of repurchase shall once again toll until the FMV Price reaches or exceeds
$2.00. Nothing in the foregoing is intended to restrict Executive from selling
any or all of his shares in the open market prior to the Company’s exercise of
its rights under this Section 4(d)(iv), so long as Executive is not in
possession of material, non-public information at the time of such sale(s).


3

--------------------------------------------------------------------------------






(v)Reimbursement of Fees. The Company will reimburse Executive for his
reasonable legal fees actually incurred, capped at $5,000.00, in connection with
the negotiation and documentation of this Agreement and any related agreements.
5.Executive Covenants.
(a) Restrictive Covenants. Executive expressly acknowledges and reaffirms his
understanding of, and agrees to comply with, his duties and obligations under
Section 9 (Restrictive Covenants) of the 2015 RSA Agreement. The Parties
acknowledge and agree that these covenants and agreements supersede and
terminate all similar covenants and agreements between the parties, whether
reflected in the Accretive Agreements or otherwise. Executive represents,
warrants and covenants that at no time prior to or contemporaneous with his
execution of this Agreement has he, directly, willfully or negligently disclosed
Confidential Information (as defined in 2015 RSA Agreement) to any unauthorized
person or used such Protected Information for his own purposes or benefit.
(b)     Claw-Back Rights. Executive understands that his breach of this Section
5 will eliminate his entitlement to any Separation Benefits under this
Agreement, including such payments already received and, with respect to
payments received, in the event of a breach Executive will be required to
immediately return any such amounts requested by the Company.
6.General Release and Waiver.
(a)     General Release. Subject to the indemnification rights set forth in
Section 4(c) above, Executive, for and on behalf of himself and each of his
heirs, executors, administrators, personal representatives, successors and
assigns, to the maximum extent permitted by law, hereby acknowledges full and
complete satisfaction of and irrevocably and unconditionally fully and forever
releases, acquits and discharges Accretive Health, Inc., together with its
subsidiaries, parents, affiliates, owners and shareholders, including but not
limited to each of such entities’ past and present direct and indirect
shareholders, directors, members, partners, officers, employees, attorneys,
agents and representatives, and their respective heirs, executors,
administrators, personal representatives, successors and assigns (collectively,
the “Released Parties”), from any and all claims, demands, suits, causes of
action, liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or
contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, through and including the
date Executive executes this Agreement (“Claims”), including, without
limitation, any of the foregoing arising out of or in any way related to or
based upon:
(i)     Executive’s application for and employment with the Company, his being
an officer or employee of the Company, or the Separation;
(ii)     any and all claims in tort or contract, and any and all claims alleging
breach of an express or implied, or oral or written, contract, policy manual or
employee handbook;
(iii)    any alleged misrepresentation, defamation, interference with contract,
intentional or negligent infliction of emotional distress, sexual harassment,
negligence or wrongful discharge; or
(vi)any federal, state or local law, statute, ordinance or regulation, including
but not limited to all labor and employment discrimination laws, and including
specifically the Age Discrimination in Employment Act of 1987, as amended by the
Older Workers Benefit Protection Act and otherwise (the “ADEA”).
(b)    Acknowledgment of Waiver; Disclaimer of Benefits. Executive acknowledges
and agrees that he is waiving all rights to sue or obtain equitable, remedial or
punitive relief from any or all


4

--------------------------------------------------------------------------------






Released Parties of any kind whatsoever concerning any Claims, including,
without limitation, reinstatement, back pay, front pay, attorneys’ fees and any
form of injunctive relief.


Notwithstanding the foregoing, Executive further acknowledges that he is not
waiving and is not being required to waive any right that cannot be waived by
law, including the right to file a charge or participate in an administrative
investigation or proceeding of the Equal Employment Opportunity Commission or
any other government agency prohibiting waiver of such right; provided, however,
that Executive hereby disclaims and waives any right to share or participate in
any monetary award resulting from the prosecution of such charge or
investigation, excepting only any benefit or remedy to which Executive is or
becomes entitled pursuant to Section 922 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act.
(c)    Effect of Release and Waiver. Executive understands and intends that this
Section 6 constitutes a general release of all claims except as otherwise
provided in this Section 6(c), and that no reference therein to a specific form
of claim, statute or type of relief is intended to limit the scope of such
general release and waiver. Executive is not waiving any right (i) to the
Accrued Benefits or other compensation and benefits to which he is entitled
under this Agreement, (ii) as an equity or security holder in the Company or its
affiliates, or (iii) that cannot be waived by law.
(d)    Waiver of Unknown Claims. Executive expressly waives all rights afforded
by any statute which limits the effect of a release with respect to unknown
claims. Executive understands the significance of his release of unknown claims
and his waiver of statutory protection against a release of unknown claims.
7.Executive’s Representations and Covenants Regarding Actions. Executive
represents, warrants and covenants to each of the Released Parties that at no
time prior to or contemporaneous with his execution of this Agreement has he
knowingly engaged in any wrongful conduct against, on behalf of or as the
representative or agent of the Company. Executive further represents, warrants
and covenants to each of the Released Parties that at no time prior to or
contemporaneous with his execution of this Agreement has he filed or caused or
knowingly permitted the filing or maintenance, in any state, federal or foreign
court, or before any local, state, federal or foreign administrative agency or
other tribunal, any Claim, known or unknown, suspected or unsuspected, which he
may now have or has ever had against the Released Parties which is based in
whole or in part on any matter referred to in Section 6(a) above. Executive
hereby grants the Company his perpetual and irrevocable power of attorney with
full right, power and authority to take all actions necessary to dismiss or
discharge any such Claim. Executive further covenants and agrees that he will
not encourage any person or entity, including but not limited to any current or
former employee, officer, director or stockholder of the Company, to institute
any Claim against the Released Parties or any of them.
8.No Disparaging Remarks; Employment References. Executive hereby covenants to
each of the Released Parties and agrees that he will not, directly or
indirectly, make or solicit or encourage others to make or solicit any
disparaging remarks concerning the Released Parties, or any of their respective
products, services, executives, employees, businesses or activities, except as
required by court order or other legal process, in which event Executive agrees
to provide truthful information. The Company hereby covenants that, upon
effectuation of this Agreement by Executive, the Company’s Board of Directors
(the “Board”) will issue a written directive to each Board member and officer of
the Company to the effect that each such person, while in such capacity, must
not, directly or indirectly, make or solicit or encourage others to make or
solicit any disparaging remarks concerning Executive; provided that, upon
issuance of this directive, subject only to the Company’s continued compliance
with the next sentence, the Company will have satisfied all of its obligations
under and will have no further potential liability to Executive pursuant to this
Section 8. The Parties agree that, in response to any inquiry from a prospective
employer of Executive, the Company will advise such prospective employer of


5

--------------------------------------------------------------------------------






Employee’s starting and ending dates of employment, and his job title as of the
Transition Date. Nothing in this Section 8 is intended to restrict truthful
cooperation with any governmental investigation or inquiry.
9.No Conflict of Interest. Executive hereby covenants and agrees that he will
not, directly or indirectly, incur any obligation or commitment, or enter into
any contract, agreement or understanding, whether express or implied, and
whether written or oral, which would be in conflict with his obligations,
covenants or agreements hereunder or which could cause any of his
representations or warranties made herein to be untrue or inaccurate.
10.Assistance, Cooperation, Future Litigation.
(a)    Executive’s Business Assistance and Cooperation. After the Separation,
Executive will make himself reasonably available to assist and cooperate with
the Company in connection with any internal and/or independent review of the
Company’s financial policies, procedures and activities in respect of all
periods during which Executive was employed by the Company.
(b)    Executive’s Litigation Assistance and Cooperation. Executive acknowledges
and affirms his understanding that he may be a witness in litigation,
arbitrations, government or other administrative proceedings involving the
Company, and/or the other Released Parties. Executive hereby covenants and
agrees to testify truthfully in any and all such proceedings. Executive further
covenants and agrees, upon prior notice, to make himself reasonably available to
and otherwise reasonably assist and cooperate with the Company and/or such other
Released Parties and with its or their respective attorneys and advisors in
connection with any such litigation or administrative proceeding. The Company
will make reasonable efforts to insure that such assistance and cooperation will
not materially interfere with Executive’s employment and business
responsibilities.
(c)    Executive’s Expenses; Fees. Executive will be entitled to reimbursement
of any reasonable pre-approved out-of-pocket expenses for travel, lodging, meals
and other transportation incurred by him in relation to any cooperation supplied
by Executive as described in this Section 10, subject to the Company’s regular
business expense policies and procedures. In addition, after the Separation
Date, Executive will be entitled to an hourly fee in the amount of $250.00 for
time spent in providing his assistance and cooperation under this Section 10.
Executive will provide the Company with invoices, in reasonable detail as to
services rendered, for all additional time for which this fee will be paid.
11.Confidentiality. The Company and Executive agree that the terms and
conditions of this Agreement and the circumstances of Executive’s Separation are
to be strictly confidential, except that Executive may disclose the terms and
conditions to his family, attorneys, accountants, tax consultants, state and
federal tax authorities or as may otherwise be required by law. The Company may
disclose the terms and conditions of this Agreement and the circumstances of the
Separation as the Company deem necessary to their officers, employees, board of
directors, stockholders, insurers, attorneys, accountants, state and federal tax
authorities, or as may otherwise be required by law. Executive asserts that he
has not discussed, and agrees that except as expressly authorized by the Company
he will not discuss, this Agreement or the circumstances of his Separation with
any employee of the Company, and that he will take affirmative steps to avoid or
absent himself from any such discussion even if he is not an active participant
therein. Nothing in this Section 11 is intended to restrict truthful cooperation
with any governmental inquiry or investigation.
12.Return of Corporate Property. Executive represents and warrants that, except
as may be reasonably necessary for Executive to perform the Transition Services,
as of the execution date of this Agreement he has returned all Company property
that has been requested by the Company that is within his possession,
accessibility or control, including (without limitation) all keys, credit cards
(without further use thereof), cell phones, computers, PDA’s and all other items
belonging to the Company or which contain Confidential Information; and, in the
case of documents, including (without limitation) all documents of any kind and
in whatever medium evidenced, including (without limitation) all hard disk drive
data, diskettes, microfiche, photographs, negatives, blueprints, printed
materials, tape recordings and videotapes. Upon any earlier request by the
Company, and in no


6

--------------------------------------------------------------------------------






event later than on or immediately following the Separation Date, Executive will
return all such Company property that is within his possession, accessibility or
control.
13.Remedies. Executive hereby acknowledges and affirms that in the event of any
breach by Executive of any of his covenants, agreements or obligations hereunder
(including in agreements incorporated herein by reference), monetary damages
would be inadequate to compensate the Released Parties or any of them.
Accordingly, in addition to other remedies which may be available to the
Released Parties hereunder or otherwise at law or in equity, any Released Party
will be entitled to specifically enforce such covenants, obligations and
restrictions through injunctive and/or equitable relief, in each case without
the posting of any bond or other security with respect thereto. Should any
provision of this Agreement be adjudged to any extent invalid by any court or
tribunal of competent jurisdiction, each provision will be deemed modified to
the minimum extent necessary to render it enforceable.
14.Voluntary Agreement; ADEA Compliance. Executive acknowledges that he has
entered into this Agreement freely and without coercion, that he has been
advised by the Company to consult with counsel of his choice, that he has had
adequate opportunity to so consult, and that he has been given all time periods
required by law to consider this Agreement, including but not limited to the
21-day period required by the ADEA (the “Consideration Period”). Executive
understands that he may execute this Agreement less than 21 days from its
receipt from the Company, but agrees that such execution will represent his
knowing waiver of such Consideration Period. Executive further acknowledges that
within the 7-day period following his execution of this Agreement (the
“Revocation Period”), he will have the unilateral right to revoke this
Agreement, and that the Company’s obligations hereunder will become effective
only upon the expiration of the Revocation Period without Executive’s revocation
hereof. In order to be effective, notice of Executive’s revocation of this
Agreement must be received by the Company in writing on or before the last day
of the Revocation Period.
15.Complete Agreement; Inconsistencies. This Agreement, including the Employment
Agreement, the Accretive Agreements and any other documents referenced herein,
constitute the complete and entire agreement and understanding of the Parties
with respect to the subject matter hereof, and supersedes in its entirety any
and all prior understandings, commitments, obligations and/or agreements,
whether written or oral, with respect thereto; it being understood and agreed
that this Agreement and including the mutual covenants, agreements,
acknowledgments and affirmations contained herein, is intended to constitute a
complete settlement and resolution of all matters set forth in Section 6 hereof.
Should any conflict exist with respect to the terms of any of the agreements
incorporated by reference herein, including with respect to this Agreement, the
terms of the later-executed agreement will govern.
16.No Strict Construction. The language used in this Agreement will be deemed to
be the language mutually chosen by the Parties to reflect their mutual intent,
and no doctrine of strict construction will be applied against any Party.
17.No Admission of Liability. Nothing herein will be deemed or construed to
represent an admission by the Company or the Released Parties of any violation
of law or other wrongdoing of any kind whatsoever.
18.Third Party Beneficiaries. The Released Parties are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Released Parties hereunder. Executive’s heirs or assigns also are intended
third-party beneficiaries with respect to the payments set forth in Sections
4(a), (b) and (d) of this Agreement in the event of Executive’s death, and this
Agreement may be enforced by each of them in accordance with the terms of those
Section 4 subsections in respect of the rights granted to such heirs or assigns
therein. Except and to the extent set forth in the preceding two sentences, this
Agreement is not intended for the benefit of any person other than the Parties,
and no such other person will be deemed to be a third party beneficiary hereof.
Without limiting the generality of the foregoing, it is not the intention of the
Company to establish any policy, procedure, course of dealing or plan of general
application for the benefit of or otherwise in respect of any other employee,
officer, director or stockholder, irrespective of any similarity between any
contract, agreement, commitment or


7

--------------------------------------------------------------------------------






understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Executive, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and Executive, on
the other hand.
19.Tax Withholdings. Notwithstanding any other provision herein, the Company
will be entitled to withhold from any amounts otherwise payable hereunder to
Executive any amounts required to be withheld in respect of federal, state or
local taxes.
20.Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement will be in writing and will be deemed given to a
Party when: (a) delivered to the appropriate address by hand or overnight
delivery; (b) sent by facsimile or e‑mail with confirmation of transmission by
the transmitting equipment; or (c) three (3) days following mailing by certified
or registered mail, postage prepaid and return receipt requested, in each case
to the following addresses, facsimile numbers or e‑mail addresses and marked to
the attention of the Party (by name or title) designated below (or to such other
address, facsimile number, e‑mail address or person as a Party may hereafter
designate by written notice to the other Parties):
If to the Company:
Accretive Health, Inc.
401 N Michigan Ave
Suite 2700
Chicago, IL 60611Ph: (312) 324-5476
Attn:    Emaz Rizk, M.D.
With a mandatory copy (which shall not constitute notice) to:    
Kirkland & Ellis LLP
Andrew Clubok
Kirkland & Ellis LLP
601 Lexington Ave.
New York, NY 10022
Ph:     (212) 446-4836
Fax:     (212) 446-4900
email: aclubok@kirkland.com


If to Executive:


Peter P. Csapo
3308 4th St.
Boulder, CO 80304
With a mandatory copy (which shall not constitute notice) to:    
Philip L. Mowery, Esq.
Vedder Price PC
222 N. LaSalle, Suite 2600
Chicago, IL 60601
Ph:    (312) 609-7642
Fax:     (312) 609-5005
Email: pmowery@vedderprice.com


8

--------------------------------------------------------------------------------






21.Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement will be governed by,
and construed in accordance with, the laws of the State of Illinois, without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application hereto of the laws of any jurisdiction other than
the State of Illinois. In furtherance of the foregoing, the internal law of the
State of Illinois will control the interpretation and construction of this
Agreement, even though under any other jurisdiction’s choice of law or conflict
of law analysis the substantive law of some other jurisdiction may ordinarily
apply.
22.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will otherwise remain in full force and effect.
23.Counterparts. This Agreement may be executed in separate counterparts, each
of which will be deemed to be an original and all of which taken together will
constitute one and the same agreement.
24.Successors and Assigns. The Parties’ obligations hereunder will be binding
upon their successors and assigns. The Parties’ rights and the rights of the
other Released Parties will inure to the benefit of, and be enforceable by, any
of the Parties’ and Released Parties’ respective successors and assigns. The
Company may assign all rights and obligations of this Agreement to any successor
in interest to the assets of the Company. In the event that the Company is
dissolved, all obligations of the Company under this Agreement will be provided
for in accordance with applicable law.
25.Amendments and Waivers. Except with respect to any non-competition or similar
post-employment restrictive covenants, which will be subject to modification by
a court of competent jurisdiction pursuant to their express terms (as may be
modified herein), no amendment to or waiver of this Agreement or any of its
terms will be binding upon any Party unless consented to in writing by such
Party.
26.Headings. The headings of the Sections and subsections of this Agreement are
for purposes of convenience only, and will not be deemed to amend, modify,
expand, limit or in any way affect the meaning of any of the provisions hereof.
27.Disputes. Except as set forth in this paragraph, any dispute, claim or
difference arising out of this Agreement will be settled exclusively by binding
arbitration in accordance with the rules of the American Arbitration Association
(“AAA”). The arbitration will be held in Chicago, Illinois unless Executive and
the Company mutually agree otherwise. Nothing contained in this Section 27 will
be construed to limit or preclude a Party from bringing any action in any court
of competent jurisdiction for injunctive or other provisional relief to compel
another party to comply with its obligations under this Agreement or any other
agreement between or among the Parties during the pendency of the arbitration
proceedings. Subject to the proviso in this sentence below, the Company will
bear the costs and fees of the arbitration, and the fees and expenses of the
arbitrator will be borne equally by the Parties unless required by applicable
law or AAA rules, or unless the arbitrator determines that any Party has acted
in bad faith, in which event the arbitrator will have the discretion to require
any one or more of the Parties to bear all or any portion of fees and expenses
of the Parties and/or the fees and expenses of the arbitrator; provided,
however, that with respect to claims that, but for this mandatory arbitration
clause, could be brought against the Company under any applicable federal or
state labor or employment law (“Employment Law”), the arbitrator will be granted
and will be required to exercise all discretion belonging to a court of
competent jurisdiction under such Employment Law to decide the dispute, whether
such discretion relates to the provision of discovery, the award of any remedies
or penalties, or otherwise. As to claims not relating to Employment Laws, the
arbitrator will have the authority to award any remedy or relief that a Court of
the State of Illinois could order or grant. The decision and award of the
arbitrator will be in writing and copies thereof will be delivered to each
Party. The decision and award of the arbitrator will be binding on all Parties.
In rendering such decision and award, the arbitrator will not add to, subtract
from or otherwise modify the provisions of this Agreement. Either Party to the
arbitration may seek to have the ruling of the arbitrator entered in any court
having jurisdiction thereof. Each Party agrees that it will not file suit,
motion, petition or otherwise commence any legal action or proceeding for any
matter which is required to be submitted to arbitration as contemplated herein
except in connection with the enforcement of


9

--------------------------------------------------------------------------------






an award rendered by an arbitrator and except to seek the issuance of an
injunction or temporary restraining order pending a final determination by the
arbitrator. Upon the entry of any order dismissing or staying any action or
proceeding filed contrary to the preceding sentence, the Party which filed such
action or proceeding will promptly pay to the other Party the reasonable
attorney’s fees, costs and expenses incurred by such other Party prior to the
entry of such order. All aspects of the arbitration will be considered
confidential and will not be disseminated by any Party with the exception of the
ability and opportunity to prosecute its claim or assert its defense to any such
claim. The arbitrator shall, upon request, issue all prescriptive orders as may
be required to enforce and maintain this covenant of confidentiality during the
course of the arbitration and after the conclusion of same so that the result
and underlying data, information, materials and other evidence are forever
withheld from public dissemination with the exception of its subpoena by a court
of competent jurisdiction in an unrelated proceeding brought by a third party.
This Section 27 will be construed and enforced under the Federal Arbitration
Act, 9 U.S.C. §§ 1 et seq.
28.EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR
IN CONNECTION WITH (i) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
IN WITNESS WHEREOF, the Parties have executed this Separation and General
Release Agreement effective as of the date of the first signature affixed below
or as otherwise provided in this Agreement.
READ CAREFULLY BEFORE SIGNING
I have read this Transition, Separation and General Release Agreement and have
had the opportunity to consult legal counsel prior to my signing of this
Agreement. I understand that by executing this Agreement I will relinquish any
right or demand I may have against the Released Parties or any of them.


DATED: April 25, 2016_______
By:/s/ Peter P. Csapo_________________

Peter P. Csapo




DATED: April 25, 2016_______
ACCRETIVE HEALTH, INC.

By: /s/ Emad Rizk, M.D.______________
Name: Emad Rizk, M.D.
Title: Chief Executive Officer
 


10

--------------------------------------------------------------------------------






EXHIBITS
Exhibit A - Offer Letter, dated August 6, 2014, between Accretive Health, Inc.
and Peter Csapo (incorporated by reference to Exhibit 10.33 to Annual Report on
Form 10-K for the fiscal year ended December 31, 2013 (File No. 001-34746) filed
on December 30, 2014)
Exhibit B - Restricted Stock Award Agreement, dated August 12, 2014, between
Accretive Health, Inc. and Peter Csapo (incorporated by reference to Exhibit
10.35 to Annual Report on Form 10-K for the fiscal year ended December 31, 2013
(File No. 001-34746) filed on December 30, 2014)
Exhibit C - Nonstatutory Stock Option Award Agreement, dated August 12, 2014,
between Accretive Health, Inc. and Peter Csapo (incorporated by reference to
Exhibit 10.34 to Annual Report on Form 10-K for the fiscal year ended December
31, 2013 (File No. 001-34746) filed on December 30, 2014)
Exhibit D - Restricted Stock Award Agreement, dated December 31, 2015, between
Accretive Health, Inc. and Peter Csapo (incorporated by reference to Exhibit
10.47 to Annual Report on Form 10-K for the fiscal year ended December 31, 2015
(File No. 001-472595) filed on March 10, 2016)








11